NORTHCUTT, Judge.
We affirm the final order of the Department of Insurance denying Joseph R. Kol-be’s application for licensure as a general lines agent. We remand for correction of a scrivener’s error in the administrative law judge’s recommended order. The order states that Kolbe admitted in his application for a license that he “misrepresented” a clause in a policy. The record demonstrates that he admitted “misinterpreting” a clause. We direct that the recommended order be corrected.
STRINGER and KELLY, JJ., concur.